DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 pending.

Double Patenting

The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

It has been held that the omission an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Claim 1 is rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-3 of Patent No. 11096165, in view of Yin et al. (Pub. No.: US 20120210187 A1), hereinafter Yin.

Regarding claim 1 of the instant application, 11096165 discloses A method implemented in a user equipment (UE) used in a wireless communications network supporting carrier aggregation (CA) of a primary cell and at least one secondary cell, the primary cell and the at least one secondary cell supporting either frequency division duplex (FDD) or time division duplex (TDD), the method comprising: 
receiving downlink data in a downlink subframe on the primary cell with FDD at a first timing, wherein a subframe on the at least one secondary cell with TDD at the first timing is an uplink subframe; generating a first hybrid automatic repeat request (HARQ)-acknowledgement (ACK) bit for the downlink subframe on the primary cell with FDD and generating a second HARQ-ACK bit for the uplink subframe on the at least one secondary cell with TDD; the first HARQ-ACK bit and the second HARQ-ACK bit; and transmitting, using a combination of a PUCCH resource and a bit pattern corresponding to, a first HARQ-ACK and a second HARQ-ACK on the primary cell with FDD at a second timing (claims 1-3).

Patent No. 11096165 does not explicitly teach a radio bearer (RB).

Although Patent No. 11096165 teaches the first HARQ-ACK bit and the second HARQ-ACK bit, and using a combination of a PUCCH resource and a bit pattern corresponding to the as set forth above.  Patent No. 11096165 does not explicitly teach concatenated HARQ-ACK bits.  

However, Yin teaches concatenated HARQ-ACK bits ([0014]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Yin, concatenated HARQ-ACK bits, into the teachings of Patent No. 11096165, in order to improve efficiency and quality of wireless communication (Yin, [0003]).

Allowable Subject Matter

Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed over prior arts of record because the arts of record fail to reasonably suggest, or render obvious the following italic limitations:

In claim 1, generating a second HARQ-ACK bit for the uplink subframe on the at least one secondary cell with TDD in combination with other limitations recited in claim 1.

The first closest prior art, LG Electronics "Considerations on HARQ-ACK and DCI for TDD-FDD CA", 3GPP TSG RAN WG1 Meeting #75, R1-135464, San Francisco, USA, 11th - 15th November 2013, hereinafter LG Electronics, discloses receiving downlink data in a downlink subframe on the primary cell with FDD at a first timing (figure 1, clause 2.1, receiving DL data in a subframe on the Pcell with FDD at a first timing), wherein a subframe on the secondary cell with TDD at the first timing is a uplink subframe (figure 1, clause 2.1, a subframe on the Scell with TDD at the first timing is uplink subframe); a first hybrid automatic repeat request (HARD)-acknowledgment (ACK) bit for the downlink subframe on the primary cell with FDD (clause 2.1, the HARQ-ACK feedback schemes (i.e. procedure of PUCCH format 1b with channel selection and PUCCH format 3) for CA of FDD cells can be used for this case) and a second HARQ-ACK bit for the uplink subframe on the secondary cell with TDD (clause 2.1, Additionally, HARQ-ACK corresponding to UL subframes on TDD SCell can be simply set to DTX); and transmitting the HARQ-ACK on the primary cell with FDD at the second timing (clause 2.1, HARQ-ACK feedback on the Pcell with FDD at the second timing).  However, LG Electronics fails to disclose or render obvious the above italic as claimed.

“Considerations on HARQ-ACK and DCI for TDD-FDD CA” is Applicant information disclosure statement (IDS) submitted on 07/02/2021.

The second closest prior art, Heo et al. (Pub. No.: 20140092865 A1), hereinafter Heo, discloses A user equipment (UE) for communication in a wireless network supporting inter-EUTRAN Node B (eNB) carrier aggregation has a receiver to communicate with a first eNB corresponding to a primary cell (PCell) in the wireless network and a second eNB corresponding to a secondary cell (SCell) in the wireless network. The receiver is configured to receive downlink data through a physical downlink shared channel (PDSCH) in the SCell. The UE has a processor configured to, in response to receiving the downlink data, generate a hybrid automatic repeat request acknowledgement (HARQ-ACK) for the SCell. A transmitter of the UE is configured to transmit, through a first physical uplink control channel (PUCCH) in the PCell, uplink control information (UCI) including the HARQ-ACK for the SCell (see abstract).  However, Heo fails to disclose or render obvious the above italic as claimed.

The third closest prior art, Yin et al. (Pub. No.: US 20120210187 A1), hereinafter Yin, discloses A method for reporting uplink control information (UCI) on a user equipment (UE) is described. It is determined a number of bits in a sequence of bits for transmission is greater than 11 and less than or equal to 21. The sequence of bits for transmission is segmented into a first segment and a second segment using a floor function. The first segment is encoded using a first Reed-Muller encoder. The second segment is encoded using a second Reed-Muller encoder (see abstract).  However, Yin fails to disclose or render obvious the above italic as claimed.

In view of the above, the combined system of LG Electronics, Heo, and Yin does not disclose or render obvious the above italic and underlined limitations as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” as argued by the applicant as set forth above which examiner considered as persuasive.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20130114472 A1; “Tamaki”, ([0155])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469